TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 4, 2013



                                      NO. 03-13-00290-CV


                                   Virginia Jaimes, Appellant

                                                 v.

                       Federal National Mortgage Association, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on March 5, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.



The appellant shall pay all costs relating to this appeal, both in this Court and the court below.